 

Greektown Superholdings, Inc 8-K [grktn-8k_061113.htm]

 

Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is made as of June 13,
2013, by and between Greektown Superholdings, Inc., a Delaware corporation
(“Borrower”), and Comerica Bank (“Bank”).

 

RECITALS:

 

A. Borrower and Bank entered into a Credit Agreement dated as of June 30, 2010,
as amended by four prior amendments (“Agreement”).

 

B. Borrower and Bank desire to further amend the Amendment as hereinafter set
forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Section 7.17 of the Agreement is amended to read as follows”

 

“7.17 EBITDA. Commencing June 30, 2014, maintain as of the end of each Test
Date, EBITDA for the Measuring Period then ending, of not less than
$65,000,000.00.”

 



2.Borrower hereby represents and warrants that, after giving effect to the
amendments contained herein, (a) execution, delivery and performance of this
Amendment and any other documents and instruments required under this Amendment
or the Agreement are within Borrower’s corporate powers, have been duly
authorized, are not in contravention of law or the terms of Borrower’s Articles
of Incorporation or Bylaws, and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations and warranties of Borrower set forth in Sections 6.1 through 6.6
and 6.8 through 6.18 of the Agreement are true and correct in all material
respects on and as of the date hereof with the same force and effect as made on
and as of the date hereof, except where such representations and warranties
refer to a specific date, in which case such representations and warranties
shall be true and correct in all material respects as of such date; (c) the
continuing representations and warranties of Borrower set forth in Section 6.7
of the Agreement are true and correct as of the date hereof with respect to the
most recent financial statements furnished to the Bank by Borrower in accordance
with Section 7.1 of the Agreement; and (d) after giving effect to this
Amendment, no Event of Default (as defined in the Agreement) or condition or
event which, with the giving of notice or the running of time, or both, would
constitute an Event of Default under the Agreement, as hereby amended, has
occurred and is continuing as of the date hereof.

 

3. Except as expressly provided herein, all of the terms and conditions of the
Agreement remain unchanged and in full force and effect.



 

 

 

 

4. This Amendment shall be effective upon (i) execution of this Agreement by
Borrower and the Bank, (ii) execution and delivery by Company and the Guarantors
of the documents listed on the Closing Agenda dated as of the date of this
Amendment and (iii) payment by Borrower of all reasonable legal fees and
expenses incurred by Bank in connection with its credit arrangements with
Borrower.

 

[remainder of page left blank intentionally]

 

IN WITNESS the due execution hereof as of the date and year first above written.

 



 



COMERICA BANK GREEKTOWN SUPERHOLDINGS, INC.           By:

/s/Aryan Campbell

  By:

/s/ Glen Tomaszewski

      Its: Vice President   Its: SVP, CFO, and Treasurer

 

 

 

 



 

